COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                        NO.
2-05-440-CV
 
EX PARTE JAMES A. TENNIAL
                                                                                                        
                                               ----------
            FROM THE 211TH
DISTRICT COURT OF DENTON COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
We have considered the AMotion To Dismiss Appeal@ filed by the Appellant, the Texas Department of Public Safety.   It is the court's opinion that the motion
should be granted; therefore, we dismiss the appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).  
Appellant shall pay all costs of this appeal, for which let execution
issue.  See Tex. R. App. P. 42.1(d).
 
PER
CURIAM       
 
 
PANEL D: WALKER, J.; CAYCE,
C.J.; and MCCOY, J.
 
DELIVERED: March 30, 2006




 




[1]See Tex. R. App. P. 47.4.